We do not think the court below erred in granting a nonsuit. The ground of nonsuit was that the repairs made by the plaintiffs on the dwelling house of the defendant Mrs. Lloyd were not "necessaries" within the technical sense of the word, which embraces only such things as are necessary for the support or comfort of the minor or for his personal use, taking into account his condition and circumstances in life. Price v. Sanders,60 Ind. 310, 314. Repairs on real estate are clearly not within this definition, and it has been accordingly held that an infant is not liable for such repairs either on his own contract or on the contract of his guardian or parent, even though, as in the present case, the repairs were necessary to prevent immediate and serious injury to the dwelling house. Tupper v. Cadwell, 12 Metc. 559. And see West v. Gregg's Administrator, 1 Grant, Pa. 53; Wallis v. Bardwell, 126 Mass. 366; Schouler's Domestic Relations, § 412.
Plaintiffs' petition for new trial denied and dismissed.